Per Curiam,
The court below refused to open a judgment entered upon the defendant’s confession. An examination of the testimony taken clearly establishes that the order of the court is not erroneous. The right to decide whether a judgment shall be opened rests in the first instance with the common pleas, and the correctness of its decision is to be passed upon by the appellate courts. The determination of the court below will not be set aside unless it plainly appears that error has been committed in the result reached: Spiess v. Mooney, 67 Pa. Superior Ct. 9, and cases cited.
The judgment is affirmed.